DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is claimed as both an independent claim and dependent claim.  The independent portion is “[a] display device comprising a first substrate, wherein the first substrate comprises an alignment film and a plurality of rows of pixel units arranged in a first direction, wherein, each row of pixel units comprises a plurality of pixel units arranged in a second direction, the second direction intersects with the first direction, and an angle between a rubbing direction of the alignment film and the first direction is 1 to 2o,” and the dependent portion is “or the first substrate is the display substrate according to claim 16.”  This creates a lack of clarity and claim 17 is thus indefinite.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090115712 A1 (MORIMOTO; Masateru et al.) in view of US 20210286219 A1 (YOSHIDA; Masahiro).

    PNG
    media_image1.png
    483
    514
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    620
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    490
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    745
    478
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    672
    468
    media_image5.png
    Greyscale

Per claims 1, 3-4, 14, 16-17, and 21, Morimoto teaches a display substrate comprising: a base substrate [SUB1], a common electrode layer [CT] located on the base substrate [see figure 3], an insulating layer located on the common electrode layer [PAS1], and an array layer [PX, see array shown in figure 1] and an alignment film which are located on the insulating layer in sequence [AL1]; wherein the array layer comprises a plurality of scanning lines [GL], a plurality of data lines [DL], and a plurality of rows of pixel units [10] arranged in a first direction [x direction YR2], each row of pixel units comprises a plurality of pixel units arranged in a second direction [second direction YR1, see figures 2 and 4], the second direction intersects with the first direction [see figure 4], the plurality of scanning lines and the plurality of data lines 5intersect with each other to define a plurality of pixel regions [see figure 2], and each pixel region has one pixel unit [see figure 2]; each of the pixel units comprises a thin film transistor [see figures 2-3] and a pixel electrode [PX], a first electrode of the thin film transistor is connected to the data line [see the source electrode shown in figure 2], a second electrode of the thin film transistor is connected to the pixel electrode [SD], a control electrode of the thin film transistor is connected to the scanning line [see the gate electrode shown in figure 2], and the first electrode and the second electrode are one of a source electrode and a drain electrode respectively [see figure 2]; each of the pixel electrodes has a first region [top region of pixel] and a second region [bottom region of pixel] which are arranged in the second direction [see figure 2], the first region is provided with a plurality of first bar slits [top slits, SLT], the second region is provided with a plurality of second bar slits [bottom slits, SLT], and an extending direction of the first bar slit is different from an extending direction of the second bar slit [see figures 2 and 4] and the extending direction of the first bar slit and the extending direction of the second bar slit are symmetrical with respect to the rubbing direction of the alignment film [see figure 4 and paragraph 0033].  
Morimoto lacks the angle between a rubbing direction of the alignment film and the first direction is 1-2 degrees.  However, Yoshida teaches at paragraph 0185 “an alignment control direction Dp regulated by the alignment film of the active matrix substrate 100C and the counter substrate 110C is preferably regulated to form an angle of more than 0° (for example, an angle of approximately 3° to 8°) with respect to the direction of the lateral electric field. Accordingly, the direction (counterclockwise or clockwise) in which the liquid crystal molecules rotate can be regulated by the lateral electric field when the voltage is applied. In addition, the response speed of liquid crystal molecules when the voltage is applied can be improved [emphasis added].”  Furthermore, the courts have held overlapping ranges to be at least obvious.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Regarding method claim 21, the method is merely a recitation of the structure and inherent to the device.  
	Per claim 3, Morimoto in view of Yoshida teaches the display substrate according to claim 1, wherein each of the pixel units comprises a pixel electrode [PX], and the pixel electrode is a slit electrode [see figures 2 and 4].  
Per claim 5, Morimoto in view of Yoshida teaches the display substrate according to claim 3, wherein each of the pixel electrodes has a plurality of first bar slits [SLT] and a plurality of second bar slits [SLT].  Morimoto lacks the plurality of first bar slits and the plurality of second bar slits are alternately arranged at an interval in the second direction, and an extending direction of the first bar slit is different from an extending direction of the second bar slit.  However, it was a matter of routine skill in the art to alternate the direction of the slit directions.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 6, Morimoto in view of Yoshida teaches the display substrate according to claim 4, wherein the extending direction of the first bar slit and the extending direction of the second bar slit are symmetric with respect to the rubbing direction of the alignment film [see figures 2 and 4].  
Per claim 7, Morimoto in view of Yoshida teaches the display substrate according to claim 6, wherein the angle between the extending direction of the first bar slit and the extending direction of the second bar slit on each of the pixel electrodes is equal [see slit spacing in figures 2 and 4 which is repeated as shown in figure 1].  
Per claim 8, Morimoto in view of Yoshida teaches the display substrate according to claim 3, wherein each of the pixel electrodes has a plurality of first bar slits [SLT] and a plurality of second bar slits [SLT].  Morimoto lacks the plurality of first bar slits and the plurality of second bar slits are alternately arranged at an interval in the second direction, and an extending direction of the first bar slit is different from an extending direction of the second bar slit.  However, it was a matter of routine skill in the art to alternate the direction of the slit directions.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   Regarding the angle between the extending direction of the first bar slit and the extending direction of the second bar slit being 10 degree to 22 degrees [see paragraph 0033, angle theta3 1-20 degrees and theta3 1-20].  Morimoto lacks the explicit range.  However, the courts have held overlapping ranges to be at least obvious.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 9, Morimoto in view of Yoshida teaches the display substrate according to claim 7, wherein on the same pixel electrode [PX], a pitch between any two adjacent first bar slits is equal to a pitch between any two adjacent second bar slits [see figures 2 and 4].  
Per claims 10 and 12, Morimoto in view of Yoshida teaches the display substrate according to claim 9.  Morimoto lacks the pitch between any two adjacent first bar slits on the same pixel electrode is 6 microns to 8 microns and wherein the width of the first bar slit is 4 microns to 5 microns.  However, common knowledge teaches the a slit spacing of 6-8 microns and slit widths of 4-5 microns.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 11, Morimoto in view of Yoshida teaches the display substrate according to claim 9, wherein in a direction parallel to the display substrate, a width of the first bar slit is equal to a width of the second bar slit [see figures 2 and 4].  
	Per claim 13, Morimoto in view of Yoshida teaches the display substrate according to claim 11, wherein a length of the first bar slit is equal to a length of the second bar slit [see figure 2 and 4].  
Per claim 15, Morimoto in view of Yoshida teaches the display substrate according to claim 1, wherein each of the pixel units comprises a color photoresist block [FIR].
Per claim 18, Morimoto in view of Yoshida teaches the display device according to claim 17, further comprising a second substrate opposite to the first substrate [SUB2], wherein the second substrate comprises an alignment film [AL2], and a rubbing direction of the alignment film of the second substrate is the same as a rubbing direction of the alignment film of the first substrate [see paragraph 0070].  
Per claim 19, Morimoto in view of Yoshida teaches the display device according to claim 18, further comprising two polarizers disposed opposite to each other [POL1,POL2], wherein the first substrate and the second substrate are located between the two polarizers [see figure 3], absorption axes of the two polarizers are perpendicular to each other [see paragraph 0069], and an absorption axis of one of the two polarizers is the same as the rubbing direction of the alignment film of the first substrate [see paragraph 0071].
Per claim 22, Morimoto in view of Yoshida teaches the display substrate according to claim 6, wherein the alignment film is configured to rotate liquid crystal molecules in a liquid crystal layer adjacent to the display substrate by 1o to 2o with respect to the first direction in a plane parallel to the display substrate [see figures 2-4 and 19 above], and wherein a figure formed by iso-contrast lines generated by the display substrate in a contrast test is not a symmetrical figure [this limitation is functional which is inherent to the claimed structure and thus inherent to Morimoto in view of Yoshida].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
Applicant argues that Yoshida describes that the angle is more than 00, which is a much broader scope than the range of the angle in claim 1 of the present application, and thus cannot teach or disclose the angle range as defined in claim 1. Furthermore, the angle in Yoshida is further preferably defined as 3o to 8o, and apparently, this preferable range does not overlap the angle range of 1o to 2o in claim 1 of the present application at all. Therefore, Yoshida also fails to disclose, and even teaches away from, the feature "an angle between a rubbing direction of the alignment film and the first direction is 1o to 2o" as defined in claim 1. Therefore, even if Morimoto is combined with Yoshida, the technical solution defined in claim 1 cannot be obtained.
	In response, please see MPEP 2144.05. Section iii states that Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Morimoto in view Yoshida teach a range of more than zero degrees to eight degrees or an overlapping range.  Applicant merely argues that the range though overlapping is not a range of 1-2 degrees.  Applicant has not shown criticality of the 1-2 degrees range.  According the first argument is not persuasive.
Applicant argues that paragraph 54 of the present application recites "[t]hrough the contrast test of the actual product, it is found that when the angle 6 is between 1o and 2o, the contrast of the product at a specific angle can meet the design requirements", it can be seen that the angle 8 which is between 1o and 2o can improve the contrast of the product at a specific angle. 
However, the purpose for setting the angle of Yoshida to be more than 0o or 3o- 8o is to regulate the direction in which the liquid crystal molecules rotate by the lateral electric field when the voltage is applied, so that the response speed of liquid crystal molecules when the voltage is applied can be improved (see [0185] of Yoshida), which is totally irrelevant to the improvement of the contrast of the product in the present application. Accordingly, Yoshida also fails to teach or suggest employing the above distinguishing technical feature recited in claim 1 to improve the contrast of the product at a specific angle. 
In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant summarizes the additional argument as “the direction of the alignment axis of the second alignment film is determined by the inclined direction of the sub pixel, that is, assuming that the sub pixel is not inclined, the video lines would be not inclined either and would be parallel to the y-axis direction, further, the alignment axis direction of the second alignment film which is perpendicular to the direction of video lines will be the same as the x-axis direction.”
In response, Morimoto teaches at paragraph 0077, that “a narrow angle out of intersection angles between the second direction (x) and the alignment axis (B in FIG. 4) of the second alignment film (AL2) and is measured in the clockwise direction from the second direction (x) as .theta.2, since the alignment axis of the second alignment film (AL2) is approximately parallel to or approximately orthogonal to (however, within an error range of .+-.2.degree.) [emphasis added]” 
   As such there is an allowed error range of 1-2 degrees in an alignment direction or a range of 0-2 degrees.  As such, the second alignment film which is perpendicular to the direction of video lines will be the same as the x-axis direction plus or minus 2 degrees.  Accordingly, this allowed error range overlaps with applicant’s claimed ranges.  
Furthermore, given the teachings Yoshida to improve user image quality while wearing polarized glasses as motivation, and at least the allowed error ranges, there does not appear to be an obstacle to combine Morimoto and Yoshida.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871